Citation Nr: 9909582	
Decision Date: 04/06/99    Archive Date: 04/16/99

DOCKET NO.  92-21 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for heart disease.  

3.  Entitlement to an increased (compensable) rating for the 
service-connected residuals of rheumatic fever.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1946 to 
November 1947.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a May 1992 rating decision of the RO.  

In August 1994 and September 1997 this case was remanded by 
the Board for additional development of the record.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's currently demonstrated hypertension is 
shown as likely as not to have been first clinically 
manifested during his period of military service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
hypertension is due to disease which was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 1137, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303, (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation, and thus 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
When a veteran submits a well-grounded claim, VA must assist 
him in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all available 
relevant evidence has been obtained regarding the claim, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110, 1131; 38 C.F.R. § 3.303.  The regulations provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if 
manifest to a degree of 10 percent within the presumptive 
period; the presumptive period for hypertension is one year.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).

The veteran contends that he developed the early 
manifestations of hypertension in service.  A careful review 
of the veteran's service medical records showed the following 
blood pressure readings on the specified dates:  132/98 in 
February 1947; 138/100 in April 1947; and 130/80 in June 
1947.  

The veteran underwent VA examinations for diseases of the 
heart and hypertension in October 1994 and January 1996; 
however, the Board, in its September 1997 Remand, expressed 
some concern that the examining physicians had not had access 
to the veteran's claims file for review prior to the 
examinations.  Consequently, the veteran was afforded another 
VA examination for diseases of the heart and hypertension in 
December 1997.  At this time, the examining physician, after 
specifically noting that he had conducted an extensive review 
of the veteran's past medical records and current clinical 
status, opined that it was "probable that his elevated blood 
pressure documented in the 1940's was his first sign of 
essential hypertension."  

In March 1998, the examining physician submitted a statement 
to clarify his opinion.  He noted, on review of the claims 
file, that in November 1948 the veteran had a documented 
blood pressure reading of 122/100 which was suggestive of 
diastolic hypertension.  He further stated that the veteran's 
hypertension first documented in the 1940s "very well could 
have been his first sign of hypertension which subsequently 
led to his diagnosis of essential hypertension."  

Against the veteran's claim is a statement from the VA 
physician noted hereinabove, that it was not medically 
feasible to comment on whether the initial documentation of 
high blood pressure in the 1940s had been the veteran's 
initial onset of essential hypertension.  

Based on its review of the evidence as a whole, the Board 
finds that the "negative evidence" is at least balanced by 
the "positive evidence" that the veteran's hypertension was 
at least as likely as not manifested in service.  The Board 
notes that the blood pressure reading indicated by the VA 
examining physician as being suggestive of diastolic 
hypertension was similar to readings documented in service.  
As such, the Board concludes, by extending the benefit of the 
doubt to the veteran, that the medical opinion supports the 
grant of service connection for hypertension.  



ORDER

Service connection for hypertension is granted.  



REMAND

As noted hereinabove, the Board most recently remanded this 
matter for additional development in September 1997.  The 
remand order specifically directed the RO to schedule the 
veteran for an examination by a cardiovascular specialist.  
The claims file was to be made available to and reviewed by 
the examiner and all indicated studies were to be completed.  
The examining physician was also to indicate whether the 
claims file had been reviewed and describe in detail the 
veteran's current complaints, pertinent clinical findings and 
diagnoses concerning any heart disease found.  Finally, the 
examining physician was specifically requested to render an 
opinion, after reviewing the veteran's claims file, as to the 
medical probability that the veteran had current heart 
disability due to disease or injury incurred in or aggravated 
by service, or the result of the service-connected rheumatic 
fever residuals or other service-connected disability.  

The examining physician noted in December 1997 that it was 
obvious that the veteran had documented atherosclerotic heart 
disease; however, it could not be medically determined 
whether his rheumatic fever had any relation to the 
progression of the disease.  No opinion was rendered as to 
the medical probability that the veteran had current heart 
disability due to disease or injury incurred in or aggravated 
by service or other service-connected disability, including 
the now service-connected hypertension.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives, as well as 
those of the United States Court of Veterans' Appeals 
(Court).  The Court has stated that compliance by the Board 
or the RO is neither optional nor discretionary.  Where 
compliance with the remand orders of the Board or the Court 
has not been achieved, the Board errs as a matter of law when 
it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998). Therefore, the RO is directed to schedule the 
veteran for another VA examination by a cardiovascular 
specialist in order to determine the medical probability that 
the veteran has current heart disability due to disease or 
injury incurred in or aggravated by service or other service-
connected disability.  

Furthermore, the Board notes that the veteran was never 
afforded a VA examination to evaluate the current severity of 
the service-connected residuals of rheumatic fever.  Hence, 
the Board finds that a contemporaneous examination to 
determine the current severity of the veteran's service-
connected rheumatic fever, including any residuals related 
thereto, as well as association with the claims file of any 
records of treatment or evaluation for symptoms related to 
his rheumatic fever, would materially assist in the 
adjudication of the veteran's claim.  

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:  

1.  The RO should take appropriate steps 
to contact the veteran in order to have 
him identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for heart disease and the 
service-connected rheumatic fever and any 
symptoms related thereto since service.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured, and associate them 
with the claims folder.  

2.  The RO should schedule the veteran 
for a VA examination in order to evaluate 
the current extent of the veteran's 
cardiovascular disease.  The claims file 
and a copy of this Remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  All indicated testing in 
this regard should be completed.  The 
examiner should specifically indicate 
whether the claims file has been 
reviewed.  The examiner's report should 
describe in detail the veteran's current 
complaints, pertinent clinical findings, 
and diagnoses concerning any heart 
disease found.  This should include 
identifying any disabling manifestations 
attributable to the episode of rheumatic 
fever treated in service.  

3.  Following completion of the 
development requested hereinabove, the RO 
should again review the veteran's claim 
of service connection for heart disease 
and the claim for an increased rating for 
the service-connected residuals of 
rheumatic fever in light of the action 
taken by the Board in granting service 
connection for hypertension.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


